


Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

UNITED ONLINE, INC.

 

and

 

FTD COMPANIES, INC.

 

dated as of

 

October 31, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1

Definitions

1

 

ARTICLE II

 

 

GENERAL PRINCIPLES

 

Section 2.1

Assumption and Retention of Liabilities; Related Assets

4

Section 2.2

Participation in Benefit Plans

5

Section 2.3

Assumption of Certain Benefit Plans

5

Section 2.4

Service Recognition

5

Section 2.5

Approval by United Online As Sole Stockholder

5

Section 2.6

Transfer of Assets

5

 

ARTICLE III

 

 

U.S. QUALIFIED DEFINED CONTRIBUTION PLANS

 

Section 3.1

UOL 401(k) Plan; FTD 401(k) Plan

6

Section 3.2

Contributions as of the Distribution Date

6

 

ARTICLE IV

 

 

U.S. HEALTH AND WELFARE PLANS

 

Section 4.1

Health And Welfare Plans Maintained By United Online Prior To The Distribution
Date

6

Section 4.2

Time-Off Benefits

7

 

ARTICLE V

 

 

EMPLOYEE STOCK PURCHASE PLAN

 

Section 5.1

Effect of Distribution on UOL ESPP

7

Section 5.2

Establishment of FTD Employee Stock Purchase Plan

 

 

ARTICLE VI

 

 

EFFECT ON UOL EQUITY AWARDS

 

Section 6.1

Stock Options

8

Section 6.2

Time-Based Restricted Stock Units

9

 

ARTICLE VII

 

 

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

 

Section 7.1

Annual Incentive Awards

10

Section 7.2

Individual Arrangements

10

Section 7.3

Severance Plans

10

Section 7.4

Sections 162(m)/409A

11

Section 7.5

Certain Director Fees

11

 

ARTICLE VIII

 

 

GENERAL AND ADMINISTRATIVE

 

Section 8.1

Employer Rights

11

Section 8.2

No Rights to Employment

11

Section 8.3

Continuation of Elections/Release Of Information/Right To Reimbursement

11

 

ARTICLE IX

 

 

INDEMNIFICATION

 

Section 9.1

General Indemnification

11

 

ARTICLE X

 

 

MISCELLANEOUS

 

Section 10.1

Further Assurances

12

Section 10.2

Amendments and Waivers

12

Section 10.3

Entire Agreement

12

Section 10.4

Third Party Beneficiaries

12

Section 10.5

Notices

12

Section 10.6

Counterparts; Electronic Delivery

12

Section 10.7

Titles and Headings

12

Section 10.8

Severability

12

Section 10.9

Assignability; Binding Effect

13

Section 10.10

Governing Law

13

Section 10.11

Construction

13

Section 10.12

Performance

13

Section 10.13

Title and Headings

 

Section 10.14

Schedules

13

 

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (as the same may be amended or supplemented from
time to time, this “Agreement”) is entered into as of October 31, 2013, by and
between United Online, Inc., a Delaware corporation (“United Online”), and FTD
Companies, Inc., a Delaware corporation (“FTD”). United Online and FTD are
sometimes referred to herein individually as a “Party,” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, United Online and FTD have entered into a Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”), pursuant to
which United Online will be separated into two independent publicly-traded
companies: (a) FTD, which, following consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the FTD Business,
and (b) United Online, which, following the consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the UOL
Businesses;

 

WHEREAS, as set forth in the Separation Agreement, and subject to the terms and
conditions thereof, the Parties currently intend to effect the distribution by
United Online to the holders of outstanding shares of common stock, par value
$0.0001 per share, of United Online, on a pro rata basis, of all of the
outstanding shares of common stock, par value $0.0001 per share, of FTD, owned
by United Online as of the Distribution Date (which shall represent 100% of the
issued and outstanding shares of FTD common stock) (the “Distribution”); and

 

WHEREAS, pursuant to the Separation Agreement, United Online and FTD have agreed
to enter into this Agreement for the purpose of allocating Assets, Liabilities
and responsibilities with respect to employee compensation and benefit plans and
programs between them.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, the Parties mutually covenant and
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1  Definitions.  Capitalized terms used, but not defined herein, shall
have the meanings assigned to such terms in the Separation Agreement and the
following terms shall have the following meanings:

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Ancillary Agreements” has the meaning set forth in the Separation Agreement.

 

“Assets” has the meaning set forth in the Separation Agreement.

 

“Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, change in control,
consulting, non-competition or deferred compensation plan, program, arrangement,
agreement or commitment or an executive compensation, incentive bonus or other
bonus, employee pension, profit-sharing, savings, retirement, supplemental
retirement, stock option, stock purchase, stock appreciation rights, restricted
stock unit, other equity-based compensation, severance pay, salary continuation,
life, health, hospitalization, sick leave, vacation pay, disability or accident
insurance plan, corporate-owned or key-man life insurance or other employee
benefit plan, program, arrangement, agreement or commitment, including any
“employee benefit plan” (as defined in Section 3(3) of ERISA), in each case,
that is sponsored or maintained by such entity or to which such entity
contributes or is required to contribute.

 

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, as codified in Code Section 4980B and Sections 601 through 608 of
ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

“Distribution” has the meaning set forth in the preamble to this Agreement.

 

“DOL” means the U.S. Department of Labor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

 

“Former Employee” means any individual who is a Former UOL Employee or a Former
FTD Employee.

 

“Former FTD Employee” means any individual whose employment with United Online
and its Subsidiaries terminated for any reason prior to the Distribution Date
and who primarily provided services for an FTD Business at the time of his or
her termination of employment.

 

“Former UOL Employee” means any individual whose employment with United Online
and its Subsidiaries terminated for any reason prior to the Distribution Date,
other than a Former FTD Employee.

 

“FTD” has the meaning set forth in the preamble to this Agreement.

 

“FTD 401(k) Plan” has the meaning set forth in Section 3.1(a).

 

“FTD Benefit Plan” means any Benefit Plan sponsored, maintained, contributed to
or required to be contributed to by any member of the FTD Entities or any ERISA
Affiliate thereof following the Distribution Date, including the Benefit Plans
assumed pursuant to Section 2.3(a).

 

“FTD Board of Directors” means the board of directors of FTD.

 

“FTD Business” has the meaning set forth in the Separation Agreement.

 

“FTD Employee” means any individual who, on or immediately prior to the
Distribution Date, is employed by any member of the FTD Entities, including
active employees and employees on vacation or approved leave of absence
(including maternity, paternity, family, sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, and
leave under the Family Medical Leave Act and other approved leaves).

 

“FTD Entities” has the meaning set forth in the Separation Agreement.

 

“FTD Flexible Benefits Program” has the meaning set forth in Section 4.1(c).

 

“FTD Option” has the meaning set forth in Section 6.1(b).

 

“FTD Participant” means any individual who is a FTD Employee, a Former FTD
Employee, a member of the FTD Board of Directors (including any member of the
FTD Board of Directors who also continues as a member of the UOL Board of
Directors on and following the Distribution Date) or a beneficiary, dependent or
alternate payee of any of the foregoing.

 

“FTD Post-Separation Stock Price” means the volume weighted average price of a
share of FTD Common Stock trading on NASDAQ over the first three trading days
following the Distribution Date.

 

“FTD Ratio” has the meaning set forth in Section 6.1(b)(i).

 

“FTD Stock Plan” has the meaning set forth in Section 2.5.

 

“FTD Stock Unit Award” has the meaning set forth in Section 7.2(b).

 

“FTD Subsidiaries” has the meaning set forth in the Separation Agreement.

 

2

--------------------------------------------------------------------------------


 

“FTD Welfare Plans” has the meaning set forth in Section 4.1(a).

 

“Group” has the meaning set forth in the Separation Agreement.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Liabilities” has the meaning set forth in the Separation Agreement.

 

“Participating Company” means United Online and any entity the employees of
which are eligible to participate in a UOL Benefit Plan.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Post-Distribution UOL Holder” has the meaning set forth in Section 6.1(a).

 

“Post-Distribution UOL Option” has the meaning set forth in Section 6.1(a).

 

“Post-Distribution UOL Stock Unit Award” has the meaning set forth in
Section 6.2(a).

 

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“United Online” has the meaning set forth in the preamble to this Agreement.

 

“UOL 401(k) Plan” means the United Online, Inc. 401k Plan.

 

“UOL Benefit Plan” means any Benefit Plan sponsored, maintained or contributed
to by any member of the UOL Entities or any ERISA Affiliate thereof (or to which
any such entity contributes or is required to contribute), whether prior to or
following the Distribution Date, other than a FTD Benefit Plan.

 

“UOL Board of Directors” means the board of directors of United Online.

 

“UOL Businesses” has the meaning set forth in the Separation Agreement.

 

“UOL Employee” means any individual who, immediately prior to the Distribution
Date, is employed by any member of the UOL Entities, including active employees
and employees on vacation or approved leave of absence (including maternity,
paternity, family, sick leave, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family Medical Leave Act and other approved leaves).

 

“UOL Entities” has the meaning set forth in the Separation Agreement.

 

“UOL ESPP” means the United Online, Inc. 2010 Employee Stock Purchase Plan.

 

“UOL Flexible Benefits Program” means the United Online, Inc. Flexible Benefit
Plan.

 

“UOL Option” has the meaning set forth in Section 6.1(a).

 

“UOL Participant” means any individual who is a UOL Employee, a Former UOL
Employee, a member of the UOL Board of Directors (whether or not any such Board
member continues as a member of the FTD Board of Directors on and following the
Distribution Date) or a beneficiary, dependent or alternate payee of any of the
foregoing.

 

“UOL Post-Separation Stock Price” means the volume weighted average price of a
share of UOL Common Stock trading on NASDAQ over the first three trading days
following the Distribution Date.

 

3

--------------------------------------------------------------------------------


 

“UOL Pre-Separation Stock Price’ means the volume weighted average price of a
share of UOL Common Stock trading on NASDAQ over the three trading days
immediately preceding the Distribution Date.

 

“UOL Ratio” has the meaning set forth in Section 6.1(a)(i).

 

“UOL Severance Plan” means the United Online, Inc. Severance Benefit Plan.

 

“UOL Stock Plans” means the United Online, Inc. 2001 Stock Incentive Plan, the
United Online, Inc. 2010 Incentive Compensation Plan, the United Online 2001
Supplemental Stock Incentive Plan, the FTD Group, Inc. 2005 Equity Incentive
Award Plan, and any other stock option or stock incentive compensation plan or
arrangement maintained before the Distribution Date for employees, officers,
non-employee directors or other independent contractors of any of the UOL
Entities, as amended.

 

“UOL Stock Unit Award” has the meaning set forth in Section 6.2(a).

 

“UOL Subsidiaries” has the meaning set forth in the Separation Agreement.

 

“UOL Welfare Plans” means the health and welfare plans set forth on Schedule C
hereto.

 

“U.S.” means the United States of America.

 

ARTICLE II

 

GENERAL PRINCIPLES

 

Section 2.1  Assumption and Retention of Liabilities; Related Assets.

 

(a)                                 As of the Distribution Date, except as
otherwise expressly provided for in this Agreement, United Online shall, or
shall cause one or more members of the UOL Entities to, assume or retain and
United Online hereby agrees to pay, perform, fulfill and discharge, in due
course in full (i) all Liabilities under all UOL Benefit Plans, (ii) all
Liabilities with respect to the employment, service, workers compensation,
termination of employment or termination of service of all UOL Employees and
Former UOL Employees and their dependents and beneficiaries (and any alternate
payees in respect thereof) and other service providers (including any individual
who is, or was, an independent contractor, temporary employee, temporary service
worker, consultant, freelancer, agency employee, leased employee, on-call
worker, incidental worker, or non-payroll worker of any member of the UOL
Entities or in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the UOL Entities or whose employment or service
is or was otherwise primarily associated with the UOL Businesses), in each case
to the extent arising in connection with or as a result of employment with or
the performance of services for any member of the UOL Entities or FTD Entities,
and (iii) any other Liabilities or obligations expressly assigned to any of the
UOL Entities under this Agreement. The Liabilities assumed or retained by the
UOL Entities as provided for in this Section 2.1(a) shall be UOL Liabilities for
all purposes of the Separation Agreement.

 

(b)                                 As of the Distribution Date, except as
otherwise expressly provided for in this Agreement, FTD shall, or shall cause
one or more members of the FTD Entities to, assume or retain, as applicable, and
FTD hereby agrees to pay, perform, fulfill and discharge, in due course in full
(i) all Liabilities under all FTD Benefit Plans, (ii) all Liabilities with
respect to the employment, service, workers compensation, termination of
employment or termination of service of all FTD Employees and Former FTD
Employees and their dependents and beneficiaries (and any alternate payees in
respect thereof) and other service providers (including any individual who is,
or was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or non-payroll worker of any member of the FTD Entities or in
any other employment, non-employment, or retainer arrangement, or relationship
with any member of the FTD Entities or whose employment or service is or was
otherwise primarily associated with the FTD Businesses), in each case to the
extent arising in connection with or as a result of employment with or the
performance of services for any member of the UOL Entities or FTD Entities,
including but not limited to any corrective contributions to the UOL 401(k) Plan
or other payments, in either case which may be due or relate to FTD Employees
and Former FTD Employees based on the resolution of any IRS Voluntary Correction
Program submission with respect to the UOL 401(k) Plan and (iii) any other
Liabilities or obligations expressly assigned to any of the FTD Entities under
this Agreement. The Liabilities assumed or retained by the FTD Entities as
provided for in this Section 2.1(b) shall be FTD Liabilities for all purposes of
the Separation Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 2.2  Participation in Benefit Plans.  Except as otherwise expressly
provided for in this Agreement or as otherwise expressly agreed to in writing
between the Parties, effective as of the Distribution Date, (i) each member of
the FTD Entities shall cease to be a Participating Company in any UOL Benefit
Plan, (ii) each member of the UOL Entities shall cease to be a Participating
Company in any FTD Benefit Plan, (iii) each FTD Participant shall cease to
participate in, be covered by, accrue benefits under, be eligible to contribute
to or have any rights under any UOL Benefit Plan, with the exception of rights
relating to COBRA, and United Online and FTD shall take all necessary action to
effectuate each such cessation and (iv) each UOL Participant shall cease to
participate in, be covered by, accrue benefits under, be eligible to contribute
to or have any rights under any FTD Benefit Plan, and FTD and United Online
shall take all necessary action to effectuate each such cessation.

 

Section 2.3  Assumption of Certain Benefit Plans.

 

(a)                                 Prior to and effective as of the
Distribution Date, United Online shall take all steps necessary to assign to a
member of the FTD Entities, and such member of the FTD Entities shall take all
steps necessary to assume, all Liabilities in respect of each Benefit Plan in
which only FTD Participants participate, including, but not limited to, the FTD
Retirement Plans.

 

(b)                                 Prior to and effective as of the
Distribution Date, FTD shall take all steps necessary to assign to a member of
the UOL Entities, and such member of the UOL Entities shall take all steps
necessary to assume, all Liabilities in respect of each Benefit Plan in which
only UOL Participants participate.

 

Section 2.4  Service Recognition.

 

(a)  Pre-Distribution Service Credit.  FTD shall give each FTD Participant full
credit for purposes of eligibility, vesting, determination of level of benefits,
and, to the extent applicable, benefit accruals under any FTD Benefit Plan for
such FTD Participant’s service with United Online or any of its Subsidiaries
prior to the Distribution Date to the same extent such service was recognized by
the applicable Benefit Plans immediately prior to the Distribution Date and
United Online shall give each UOL Participant full credit for purposes of
eligibility, vesting, determination of level of benefits, and, to the extent
applicable, benefit accruals under any UOL Benefit Plan for such UOL
Participant’s service with United Online or any of its Subsidiaries prior to the
Distribution Date to the same extent such service was recognized by the
applicable Benefit Plans immediately prior to the Distribution Date; provided
that such service shall not be recognized to the extent that such recognition
would result in the duplication of benefits.

 

(b)                                 Nothing herein shall limit the UOL Entities
or FTD Entities from recognizing service in addition to the service required to
be recognized hereunder.

 

Section 2.5  Approval of FTD Stock Plan by United Online As Sole Stockholder. 
Prior to the Distribution Date, FTD shall adopt the FTD Companies, Inc. 2013
Incentive Compensation Plan (the “FTD Stock Plan”). Prior to the Distribution,
United Online, as FTD’s sole shareholder, shall approve the FTD Stock Plan.

 

Section 2.6  Transfer of Assets.  Assets, if any, attributable to the
Liabilities referenced in the preceding provisions of this Article II shall be
allocated (if applicable) as provided in the remaining provisions of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

U.S. QUALIFIED DEFINED CONTRIBUTION PLANS

 

Section 3.1  UOL 401(k) Plan; FTD 401(k) Plan.

 

(a)  Establishment of the FTD 401(k) Plan.  Prior to and effective as of the
Distribution Date, FTD shall, or shall cause one or more members of the FTD
Entities to, establish a defined contribution plans and trusts for the benefit
of FTD Participants (the “FTD 401(k) Plan”). FTD shall take all necessary,
reasonable and appropriate action to establish, maintain and administer the FTD
401(k) Plan so that it is qualified under Section 401(a) of the Code and that
the related trust(s) is/are exempt under Section 501(a) of the Code. The members
of the FTD Entities shall be responsible for any and all Liabilities and other
obligations with respect to the FTD 401(k) Plan, and the members of the UOL
Entities shall be responsible for any and all Liabilities and other obligations
with respect to the UOL 401(k) Plan, except as expressly provided in
Section 3.1(b).

 

(b)  Transfer of UOL 401(k) Plan Assets and Accrued Benefit Liabilities.  As
soon as practicable but no later than sixty (60) days following the Distribution
Date, United Online shall cause the accrued benefits (reflected in the accounts,
including any outstanding loan balances) under the UOL 401(k) Plan attributable
to FTD Participants and all of the Assets in the UOL 401(k) Plan related thereto
to be transferred in-kind to the FTD 401(k) Plan, and FTD shall cause the FTD
401(k) Plan to accept such transfer of accrued benefits and Assets and,
effective as of the date of such transfer, to assume and to fully perform, pay
and discharge in due course in full, all obligations of the UOL 401(k) Plan
relating to the accrued benefits of FTD Participants as of the Distribution
Date. The transfer of Assets and Liabilities specified in this paragraph shall
be conducted in accordance with Section 414(l) of the Code and Section 208 of
ERISA.

 

Section 3.2  Contributions as of the Distribution Date.  All contributions
payable to the UOL 401(k) Plan with respect to employee deferrals and
contributions, matching contributions and other contributions for FTD
Participants through the Distribution Date, determined in accordance with the
terms and provisions of the UOL 401(k) Plan, ERISA and the Code, shall be paid
by United Online to the UOL 401(k) Plan prior to the date of the Asset transfer
described in Section 3.1(b).

 

Section 3.3  Alternative Date.  Notwithstanding any other provision of this
Article III, references to the Distribution Date in this Article III may, in the
discretion of United Online and FTD, be deemed to be references to such later
date as may be mutually determined by United Online and FTD.

 

ARTICLE IV

 

U.S. HEALTH AND WELFARE PLANS

 

Section 4.1  Health And Welfare Plans Maintained By United Online Prior To The
Distribution Date.

 

(a)  Establishment of the FTD Welfare Plans.  One or more members of the UOL
Entities maintain the UOL Welfare Plans for the benefit of eligible UOL
Participants and FTD Participants. Prior to and effective as of the Distribution
Date, FTD shall, or shall cause a member of the FTD Entities to, adopt, for the
benefit of eligible FTD Participants, health and welfare plans, the terms of
which are substantially comparable, in the aggregate, to the terms of the UOL
Welfare Plans as in effect immediately prior to the Distribution Date
(collectively, the “FTD Welfare Plans”).

 

(b)  Terms of Participation in FTD Welfare Plans.  FTD shall cause the FTD
Welfare Plans to (i) waive all preexisting conditions limitations, exclusions,
and service conditions with respect to participation and coverage requirements
applicable to FTD Participants, other than limitations that were in effect with
respect to FTD Participants as of the Distribution Date under the UOL Welfare
Plans, and (ii) waive any waiting period limitation or evidence of insurability
requirement that would otherwise be applicable to a FTD Participant following
the Distribution Date to the extent such FTD Participant had satisfied any
similar limitation under the analogous UOL Welfare Plan. FTD Participants shall
initially be eligible for participation in and benefits under FTD retiree
welfare plans on the same basis under which they were eligible for participation
in and benefits under the United Online retiree welfare plans immediately before
the Distribution.

 

(c)  Reimbursement Account Plan.  Prior to and effective as of the Distribution
Date, one or more members of the FTD Entities shall establish flexible spending
reimbursement accounts under a cafeteria plan qualifying under Section 125 of
the Code (the “FTD Flexible Benefits Program”) and each FTD Employee shall be
eligible as of the Distribution Date to participate in the FTD Flexible Benefits
Program pursuant to the terms of such plan. As of the Distribution Date, FTD
shall cause the FTD Flexible Benefits Program to accept a transfer of the health
care flexible spending reimbursement accounts of

 

6

--------------------------------------------------------------------------------


 

each FTD Employee who participates in the UOL Flexible Benefits Program
immediately prior to the Distribution Date, and to honor and continue through
October 31, 2013 the elections made by each FTD Employee under the UOL Flexible
Benefits Program in respect of the health care flexible spending reimbursement
accounts that are in effect immediately prior to the Distribution Date. As soon
as practicable following the Distribution Date, United Online shall cause to be
transferred from the UOL Flexible Benefits Program to the FTD Flexible Benefits
Program the excess, if any, of the aggregate accumulated contributions to the
health care flexible spending reimbursement accounts made by FTD Employees prior
to the Distribution Date during 2013 over the aggregate reimbursement payouts
paid to the FTD Employees for such year from such accounts. FTD shall cause the
FTD Flexible Benefits Program to accept a transfer of the dependent care
flexible spending reimbursement accounts of each FTD Employee who participates
in the UOL Flexible Benefits Program immediately prior to the Distribution Date,
and to honor and continue through October 31, 2013 the elections made by each
FTD Employee under the UOL Flexible Benefits Program in respect of the dependent
care flexible spending reimbursement accounts that are in effect immediately
prior to the Distribution Date. As soon as practicable following the
Distribution Date, United Online shall cause to be transferred from the UOL
Flexible Benefits Program to the FTD Flexible Benefits Program the excess, if
any, of the aggregate accumulated contributions to the dependent care flexible
spending reimbursement accounts made by FTD Employees prior to the Distribution
Date during 2013 over the aggregate reimbursement payouts paid to the FTD
Employees for such year from such accounts. From and after the Distribution
Date, FTD shall assume and be solely responsible for all claims by FTD Employees
under the FTD Flexible Benefits Program incurred at any time during 2013,
whether incurred prior to, on or after the Distribution Date, that have not been
paid in full as of the Distribution Date.

 

(d)  Liabilities.

 

(i)  Insured Benefits.  With respect to employee welfare and fringe benefits
that are provided through the purchase of insurance, United Online shall cause
the UOL Welfare Plans to fully perform, pay and discharge in due course in full
all claims of FTD Participants that are incurred prior to the Distribution Date
and FTD shall cause the FTD Welfare Plans to fully perform, pay and discharge in
due course in full all claims of FTD Participants that are incurred on or after
the Distribution Date.

 

(ii)  Self-Insured Benefits.  With respect to employee welfare and fringe
benefits that are provided on a self-insured basis, (A) United Online shall or
shall cause a member of the UOL Entities to fully perform, pay and discharge in
due course in full, all claims of FTD Participants that are incurred prior to
the Distribution Date, and (B) FTD shall or shall cause a member of the FTD
Entities to fully perform, pay and discharge in due course in full all claims of
FTD Participants that are incurred on or after the Distribution Date.

 

(iii)  Incurred Claim Definition.  For purposes of this Section 4.1(e), a claim
or Liability is deemed to be incurred (A) with respect to medical, dental,
vision and/or prescription drug benefits, upon the rendering of health services
giving rise to such claim or Liability; (B) with respect to life insurance,
accidental death and dismemberment and business travel accident insurance, upon
the occurrence of the event giving rise to such claim or Liability; (C) with
respect to disability benefits, upon the date of an individual’s disability, as
determined by the disability benefit insurance carrier or claim administrator,
giving rise to such claim or Liability; and (D) with respect to a period of
continuous hospitalization, upon the date of admission to the hospital.

 

(iv)  Claim Experience.  Notwithstanding the foregoing, the Parties shall take
any action necessary to ensure that any claims experience under the UOL Welfare
Plans attributable to FTD Participants shall be allocated to the FTD Welfare
Plans.

 

Section 4.2  Time-Off Benefits.  FTD shall credit each FTD Participant with the
amount of accrued but unused vacation time, sick time and other time-off
benefits that such FTD Participant had earned as of the Distribution Date.

 

ARTICLE V

 

EMPLOYEE STOCK PURCHASE PLAN

 

Section 5.1  Effect of Distribution on UOL ESPP.  Pursuant to the terms of the
UOL ESPP, each outstanding purchase right shall automatically be exercised on
October 31, 2013 by applying the payroll deductions or other permitted
contributions of each participant thereunder to the purchase of shares of UOL
Common Stock at the purchase price per share in effect for that purchase
interval. However, the applicable limitation on the number of shares of UOL
Common Stock purchasable per participant shall continue to apply to any such
purchase, but not the limitation applicable to the maximum number of shares of
UOL Common Stock purchasable in total by all participants thereunder. The
purchase rights under the UOL ESPP will be subject to the adjustments set forth
in Section 6.1(a) below.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EFFECT ON UOL EQUITY AWARDS

 

Section 6.1  Stock Options.

 

(a)                                 Each option to purchase UOL Common Stock
granted under the UOL Stock Plans (a “UOL Option”) that is outstanding
immediately prior to the Distribution Date and that is held by a UOL Employee or
a Former Employee, (a “Post-Distribution UOL Holder”) shall be adjusted
effective as of immediately prior to the opening of market on the Distribution
Date (and shall thereafter be referred to as a “Post-Distribution UOL Option”)
as follows:

 

(i)                                     The number of shares of UOL Common Stock
subject to each Post-Distribution UOL Option shall be equal to the product
(rounded down to the nearest whole share) of (A) the number of shares of UOL
Common Stock subject to the corresponding UOL Option immediately prior to the
Distribution Date and (B) a fraction, the numerator of which is the UOL
Pre-Separation Stock Price and the denominator of which is the UOL
Post-Separation Stock Price (such fraction, the “UOL Ratio”).

 

(ii)                                  The exercise price per share for each
Post-Distribution UOL Option shall be equal to (A) the exercise price of the
corresponding UOL Option immediately prior to the Distribution Date divided by
(B) the UOL Ratio (rounded up to the nearest whole cent).

 

(iii)                               Each Post-Distribution UOL Option shall
otherwise be subject to the same terms, vesting conditions, exercise procedures,
expiration dates and termination provisions and other terms and conditions as
were in effect immediately prior to the Distribution Date for the corresponding
UOL Option.

 

(b)                                 Each UOL Option that is outstanding
immediately prior to the Distribution Date and that is held by a FTD Employee
shall, effective as of immediately prior to the opening of market on the
Distribution Date, be assumed and converted into an option to purchase FTD
Common Stock (a “FTD Option”) as follows:

 

(i)                                     The number of shares of FTD Common Stock
subject to each FTD Option shall be equal to the product (rounded down to the
nearest whole share) of (A) the number of shares of UOL Common Stock subject to
the corresponding UOL Option immediately prior to the Distribution Date and
(B) a fraction, the numerator of which is the UOL Pre-Separation Stock Price and
the denominator of which is the FTD Post-Separation Stock Price (such fraction,
the “FTD Ratio”).

 

(ii)                                  The exercise price per share for each FTD
Option shall be equal to the product of (A) the exercise price of the
corresponding UOL Option immediately prior to the Distribution Date and (B) a
fraction, the numerator of which is the FTD Post-Separation Stock Price and the
denominator of which is the UOL Pre-Separation Stock Price.

 

(iii)                               Each FTD Option shall otherwise be subject
to the same terms, vesting conditions, exercise procedures, expiration dates and
termination provisions and other terms and conditions as were in effect
immediately prior to the Distribution Date for the corresponding UOL Option.
With respect to each FTD Option, FTD shall give each FTD Participant full
vesting service credit for such FTD Participant’s service with United Online or
any of its Subsidiaries prior to the Distribution Date to the same extent such
service was recognized with respect to the corresponding UOL Option immediately
prior to the Distribution Date.

 

(c)                                  Each option to purchase UOL Common Stock
granted under the UOL Stock Plans that is outstanding immediately prior to the
Distribution Date and that is held by Mark R. Goldston or by a Participant who
is a non-employee member of the UOL Board of Directors shall, effective as of
immediately prior to the opening of market on the Distribution Date, be assumed
and converted into (i) in the case of one-half of such options,
Post-Distribution UOL Options; and (ii) in the case of the remaining one-half of
such options, FTD Options, in each case utilizing the adjustment mechanisms set
forth in Section 6.1(a) and Section 6.1(b) above so that the total aggregate
spread value of the UOL Options, on the one hand, and the sum of the total
aggregate spread value of the Post-Distribution UOL Options and the FTD Options,
on the other, is equivalent. The division of the UOL Options as set forth above
in this subsection (c) shall be done on a grant-by-grant basis based on the
number of shares underlying each grant of UOL Options. Upon the exercise of (or
FTD’s receipt of notice of the intent to exercise) an FTD Option by Mark R.
Goldston, FTD shall promptly notify United Online and shall promptly provide
documentation and other information necessary to permit United Online to duly
and timely prepare and file all Tax Returns (including IRS and other information
returns) and duly and timely remit to each Tax Authority any payroll,
withholding or

 

8

--------------------------------------------------------------------------------

 

other payments due in connection with such exercise. In addition, FTD shall
timely pay United Online an amount equal to the applicable income and employment
tax withholding due in connection with such exercise. Upon the exercise of (or
FTD’s receipt of notice of the intent to exercise) an FTD Option by a member of
the UOL Board of Directors, FTD shall promptly notify United Online and shall
promptly provide documentation and other information necessary to permit United
Online to prepare and file all Tax Returns (including IRS and other information
returns) in connection with such exercise. Any terms used in this
Section 6.1(c) and not defined herein shall have the meaning set forth in the
Tax Sharing Agreement between the parties hereto, dated as of October 31, 2013.

 

Section 6.2  Time-Based Restricted Stock Units.

 

(a)                                 Each United Online time-based restricted
stock unit award granted under the UOL Stock Plans (including each deferred unit
attributable to the deemed investment in UOL Common Stock under a non-qualified
deferred compensation plan) (a “UOL Stock Unit Award”) that is outstanding
immediately prior to the Distribution Date and that is held by a UOL Employee or
a Former Employee shall be adjusted effective as of immediately prior to the
opening of market on the Distribution Date (and shall thereafter be referred to
as a “Post-Distribution UOL Stock Unit Award”) as follows:

 

(i)                                     The number of shares of UOL Common Stock
subject to each Post-Distribution UOL Stock Unit Award shall be equal to the
product (rounded up to the nearest whole share) of (A) the number of shares of
UOL Common Stock subject to the corresponding UOL Stock Unit Award immediately
prior to the Distribution Date and (B) the UOL Ratio.

 

(ii)                                  To the extent that a dividend equivalent
relating to the Distribution is credited to the account of a holder of a United
Online restricted stock unit, (A) the adjustments described in
Section 6.2(a)(i) shall be made in a manner which does not result in double
crediting; and (B) the ultimate payout of such dividend equivalent shall be made
in the form of shares of UOL Common Stock with a value equal to the shares of
FTD Common Stock which would otherwise have been released.

 

(iii)                               Each Post-Distribution UOL Stock Unit Award
shall be subject to the same terms, vesting conditions, issuance dates and
method of distribution and other terms and conditions as were in effect
immediately prior to the Distribution Date for the corresponding UOL Stock Unit
Award.

 

(b)                                 Each UOL Stock Unit Award that is
outstanding immediately prior to the Distribution Date and that is held by a FTD
Employee shall, effective as of immediately prior to the opening of market on
the Distribution Date, be assumed and converted into a time-based restricted
stock unit award with respect to FTD Common Stock (a “FTD Stock Unit Award”) as
follows:

 

(i)                                     The number of shares of FTD Common Stock
subject to each FTD Stock Unit Award shall be equal to the product (rounded up
to the nearest whole share) of (A) the number of shares of UOL Common Stock
subject to the corresponding UOL Stock Unit Award immediately prior to the
Distribution Date and (B) the FTD Ratio.

 

(ii)                                  To the extent that a dividend equivalent
relating to the Distribution is credited to the account of a holder of a United
Online restricted stock unit, (A) the adjustments described in
Section 6.2(b)(i) shall be made in a manner which does not result in double
crediting; and (B) the ultimate payout of such dividend equivalent shall be made
in the form of shares of FTD Common Stock.

 

(iii)                               Each FTD Stock Unit Award shall be subject
to the same terms, vesting conditions, issuance dates and method of distribution
and other terms and conditions that were in effect immediately prior to the
Distribution Date for the corresponding UOL Stock Unit Award. With respect to
each FTD Stock Unit Award, FTD shall give each FTD Participant full vesting
service credit for such FTD Participant’s service with United Online or any of
its Subsidiaries prior to the Distribution Date to the same extent such service
was recognized with respect to the corresponding UOL Stock Unit Award
immediately prior to the Distribution Date.

 

(c)                                  Each United Online restricted stock unit
award granted under the UOL Stock Plans that is outstanding immediately prior to
the Distribution Date and that is held by Mark R. Goldston or by a Participant
who is a non-employee member of the UOL Board of Directors shall, effective as
of immediately prior to the opening of market on the Distribution Date,
immediately vest and be settled (i) in the case of one-half of such restricted
stock unit awards, UOL Common Stock; and (ii) in the case of the remaining
one-half of such restricted stock unit awards, FTD Common Stock, in each case
utilizing the adjustment mechanisms set forth in Section 6.2(a)(i) and
Section 6.2(b)(i) above so that the total aggregate value of the

 

9

--------------------------------------------------------------------------------


 

United Online restricted stock unit awards, on the one hand, and the aggregate
value of the shares of UOL Common Stock and FTD Common Stock, on the other, is
equivalent. The division of the United Online restricted stock unit awards as
set forth above in this subsection (c) shall be done on a grant-by-grant basis
based on the number of shares underlying each grant of United Online restricted
stock units.

 

(d)                                 All of the foregoing adjustments shall be
effected in accordance with Sections 424 and 409A of the Code. In no event shall
the adjustments set forth in this Section 6.2 serve to provide additional
benefits to a holder of restricted stock unit awards beyond what such holder
would have received had he or she been the holder of the number of shares of UOL
Common Stock equal to the number of such holder’s restricted stock units.

 

(e)                                  The Parties shall use reasonable best
efforts to maintain effective registration statements with the SEC with respect
to the awards described in this Article VI, to the extent any such registration
statement is required by applicable Law.

 

ARTICLE VII

 

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

 

Section 7.1  Annual Incentive Awards.

 

(a)  FTD Assumption of Annual Incentive Liability.  Prior to and effective as of
the Distribution Date, FTD shall assume or retain, as applicable, responsibility
for all Liabilities and fully perform, pay and discharge in due course in full,
all obligations relating to any annual incentive awards that any FTD Participant
is eligible to receive with respect to calendar year 2013 and, effective as of
the Distribution Date, United Online shall have no obligation with respect to
any such annual incentive award.

 

(b)  United Online Assumption of Annual Incentive Liability.  Prior to and
effective as of the Distribution Date, United Online shall assume or retain, as
applicable, responsibility for all Liabilities and fully perform, pay and
discharge in due course in full, all obligations relating to any annual
incentive awards that any UOL Participant is eligible to receive with respect to
calendar year 2013 and, effective as of the Distribution Date, FTD shall have no
obligation with respect thereto.

 

(c)  Establishment of FTD Annual Incentive Plans.  Prior to and effective as of
the Distribution Date, FTD shall adopt annual incentive plans which shall permit
the issuance of annual incentive awards on terms and conditions established in
the discretion of the FTD Board of Directors and/or the Compensation Committee
thereof.

 

Section 7.2  Individual Arrangements.

 

(a)  United Online Individual Arrangements.  Except as otherwise provided
herein, United Online shall assume or retain, as applicable, and shall have full
responsibility with respect to any Liabilities and the payment or performance of
any obligations arising out of or relating to, any employment, change in
control, consulting, non-competition, retention or other compensatory
arrangement previously entered into or provided by any member of the UOL
Entities or FTD Entities to any UOL Participant (the “UOL Participant
Agreements”). Effective as of the Distribution Date, FTD shall take all steps
necessary to assign to United Online, and United Online shall take all steps
necessary to assume, all Liabilities in respect of the UOL Participant
Agreements.

 

(b)  FTD Individual Arrangements.  Except as otherwise provided herein, FTD
shall assume or retain, as applicable, and shall have full responsibility with
respect to any Liabilities and the payment or performance of any obligations
arising out of or relating to, any employment, change in control, consulting,
non-competition, retention or other compensatory arrangement previously entered
into or provided by any member of the UOL Entities or FTD Entities to any FTD
Participant (the “FTD Participant Agreements”). Effective as of the Distribution
Date, United Online shall take all steps necessary to assign to FTD, and FTD
shall take all steps necessary to assume, all Liabilities in respect of the FTD
Participant Agreements.

 

Section 7.3  Severance Plans.

 

(a)  Assumption of Severance Liabilities.  Prior to and effective as of the
Distribution Date (i) FTD shall assume or retain, as applicable, responsibility
for all Liabilities and fully perform, pay and discharge in due course in full,
all obligations relating to any benefit to which a FTD Participant is entitled
under the UOL Severance Plan and (ii) United Online shall assume or retain, as
applicable, responsibility for all Liabilities and fully perform, pay and
discharge in due course in full all obligations relating to any benefit to which
the UOL Participant is entitled under a UOL Severance Plan.

 

10

--------------------------------------------------------------------------------


 

(b)  Effect of the Separation on Severance.  United Online and FTD acknowledge
and agree that the transactions contemplated by the Separation Agreement will
not constitute a termination of employment of any FTD Participant for purposes
of any policy, plan, program or agreement of any member of the UOL Entities or
FTD Entities that provides for the payment of severance, separation pay, salary
continuation or similar benefits in the event of a termination of employment.

 

Section 7.4  Sections 162(m)/409A.  Notwithstanding anything in this Agreement
to the contrary (including the treatment of supplemental and deferred
compensation plans, outstanding long-term incentive awards and annual incentive
awards provided for herein), the Parties agree to cooperate in good faith
regarding the need to provide treatment different from that otherwise provided
herein to ensure that (i) a federal income tax deduction for the payment of such
supplemental or deferred compensation or long-term incentive award, annual
incentive award or other compensation is not limited by reason of
Section 162(m) of the Code, to the extent such award or compensation is intended
to qualify as performance-based compensation for purposes of Section 162(m) of
the Code, and (ii) the treatment of such supplemental or deferred compensation
or long-term incentive award, annual incentive award or other compensation does
not cause the imposition of a tax under Section 409A of the Code.

 

Section 7.5  Certain Director Fees.  United Online shall retain responsibility
for the payment of any fees payable in respect of service on the UOL Board of
Directors that are payable but not yet paid as of the Distribution Date, and FTD
shall have no responsibility for any such payments (whether owed to an
individual who is a member of the FTD Board of Directors as of the Distribution
Date or otherwise). FTD shall retain responsibility for the payment of any fees
payable in respect of service on the FTD Board of Directors, and United Online
shall have no responsibility for any such payments (whether owed to an
individual who is a member of the UOL Board of Directors as of the Distribution
Date or otherwise).

 

ARTICLE VIII

 

GENERAL AND ADMINISTRATIVE

 

Section 8.1  Employer Rights.  Nothing in this Agreement shall (i) prohibit any
FTD Entities from amending, modifying or terminating any FTD Benefit Plan at any
time in its sole discretion or (ii) prohibit any UOL Entities from amending,
modifying or terminating any UOL Benefit Plan at any time in its sole
discretion.

 

Section 8.2  No Rights to Employment.  Nothing in this Agreement is intended to
confer upon any employee or former employee of any of the UOL Entities or FTD
Entities any right to continued employment, or any recall or similar rights to
an individual on layoff or any type of approved leave.

 

Section 8.3  Continuation of Elections/Release Of Information/Right To
Reimbursement.  Effective as of the Distribution Date, FTD and United Online
shall cause each FTD Benefit Plan and each UOL Benefit Plan, respectively, to
recognize and maintain all existing elections and designations (including all
beneficiary designations) to the extent applicable. To the extent permitted by
applicable Law, all authorizations for the release of information and rights to
reimbursement made by or relating to FTD Participants under UOL Benefit Plans or
by UOL Participants under FTD Benefit Plans shall be transferred to and be in
full force and effect under the corresponding FTD Benefit Plans or UOL Benefit
Plans, respectively, until such authorizations or rights are replaced or revoked
by, or no longer apply to, the relevant FTD Participant or UOL Participant, as
the case may be.

 

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.1  General Indemnification.  Any claim for indemnification under this
Agreement shall be governed by, and be subject to, the provisions of Article IX
of the Separation Agreement, which provisions are hereby incorporated by
reference into this Agreement and any references to “Agreement” in such
Article IX as incorporated herein shall be deemed to be references to this
Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1  Further Assurances.  Subject to the limitations or other
provisions of this Agreement, (a) each Party shall, and shall cause the other
members of its Group to, use commercially reasonable efforts (subject to, and in
accordance with applicable Law) to take promptly, or cause to be taken promptly,
all actions, and to do promptly, or cause to be done promptly, and to assist and
cooperate with the other Party in doing, all things reasonably necessary, proper
or advisable to carry out the intent and purposes of this Agreement, including
using commercially reasonable efforts to perform all covenants and agreements
herein applicable to such Party or any member of its Group and (b) neither Party
will, nor will either Party allow any other member of its Group to, without the
prior written consent of the other Party, take any action which would reasonably
be expected to prevent or materially impede, interfere with or delay the matters
contemplated by this Agreement. Without limiting the generality of the
foregoing, where the cooperation of third parties would be necessary in order
for a Party to completely fulfill its obligations under this Agreement, such
Party shall use commercially reasonable efforts to cause such third parties to
provide such cooperation.

 

Section 10.2  Amendments and Waivers.

 

(a)                                 Subject to Section 11.1 of the Separation
Agreement, this Agreement may not be amended except by an agreement in writing
signed by both Parties.

 

(b)                                 Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party
entitled to the benefit thereof and any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if it is in writing signed
by an authorized representative of such Party. No delay or failure in exercising
any right, power or remedy hereunder shall affect or operate as a waiver
thereof; nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such a right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy. The rights and
remedies hereunder are cumulative and not exclusive of any rights or remedies
that either Party would otherwise have.

 

Section 10.3  Entire Agreement.  This Agreement, the Separation Agreement, the
other Ancillary Agreements and the Exhibits and Schedules attached hereto and
thereto, constitute the entire agreement between the Parties with respect to the
subject matter hereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof.

 

Section 10.4  Third Party Beneficiaries.  This Agreement is solely for the
benefit of the Parties and shall not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

 

Section 10.5  Notices.  All notices, requests, permissions, waivers and other
communications hereunder shall be provided in accordance with the provisions of
Section 12.10 of the Separation Agreement.

 

Section 10.6  Counterparts; Electronic Delivery.  This Agreement may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.

 

Section 10.7  Titles and Headings.  Titles and headings to Sections and Articles
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

 

Section 10.8  Severability.  If any term or other provision of this Agreement or
Schedules attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions

 

12

--------------------------------------------------------------------------------


 

contemplated hereby are fulfilled to the fullest extent possible. If any
provision in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only as broad as is enforceable.

 

Section 10.9  Assignability; Binding Effect.  Except as otherwise expressly
provided in this Agreement, neither Party may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, and any attempt to assign this Agreement without such consent shall be
void and of no effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

Section 10.10  Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Delaware, without regard to any conflicts of law provisions thereof that would
result in the application of the laws of any other jurisdiction.

 

Section 10.11  Construction.  This Agreement shall be construed as if jointly
drafted by the Parties, and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment and upon
the advice of the attorneys of their choosing. The Parties have had access to
independent legal advice, have conducted such investigations they and their
counsel thought appropriate, and have consulted with such other independent
advisors as they and their counsel deemed appropriate regarding this Agreement
and their rights and asserted rights in connection therewith. The Parties are
not relying upon any representations or statements made by the other Party, or
such other Party’s employees, agents, representatives or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties are not relying upon a
legal duty, if one exists, on the part of the other Party (or such other Party’s
employees, agents, representatives or attorneys) to disclose any information in
connection with the execution of this Agreement or its preparation, it being
expressly understood that neither Party shall ever assert any failure to
disclose information on the part of the other Party as a ground for challenging
this Agreement.

 

Section 10.12  Performance.  Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

 

Section 10.13  Schedules.  The Schedules attached hereto are incorporated herein
by reference and shall be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be duly executed as of the day and year first above written.

 

 

UNITED ONLINE, INC.

 

 

 

By:

/s/ Neil P. Edwards

 

 

Name:

Neil P. Edwards

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

FTD COMPANIES, INC.

 

 

 

By:

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

UOL WELFARE PLANS

 

MEDICAL

 

Aetna Select EPO

Aetna Choice POS II Basic

Aetna Choice POS II Plus

Exec—U—Care Plan

 

DENTAL

 

Aetna DMO

Aetna PPO Basic

Aetna PPO Plus

Aetna Employee Assistance Program

 

VISION

 

VSP

 

LIFE & AD&D INSURANCE

 

MetLife Life Insurance

MetLife AD&D Insurance

MetLife Supplemental Life Insurance

 

SHORT- & LONG TERM DISABILITY

 

MetLife Short-Term Disability

MetLife Long-Term Disability

 

FLEXIBLE SPENDING ACCOUNTS

 

Medical Flexible Spending Account

Dependent Flexible Spending Account

 

VOLUNTARY BENEFITS

 

Long Term Care Insurance

Accident Insurance

Whole Life Insurance

Critical Illness Insurance

 

--------------------------------------------------------------------------------
